Citation Nr: 1726251	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-26 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active duty in the United States Navy from October 1953 to August 1954.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issue was before the Board in June 2014 at which time it was remanded for additional evidentiary development.  Review of the claims file reveals that the required compliance with the Board's remand instructions still has not been achieved.  As such, the issue is being remanded again.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

REMAND

As noted in the Introduction, the development requested in the Board's June 2014 remand has not been completely performed.

In its remand, the Board instructed the AOJ to obtain VA opinions to identify any arthritis present and to determine whether it at least as likely as not was related to service.  The examiner was advised that the Veteran attributed his arthritis to a motor vehicle accident (MVA) while in service in 1953.  The examiner was asked to address the Veteran's competent reports of pain at the time of, and since, the accident.  He/She was also to provide a complete rationale for any opinion provided.  See June 2014 Board Remand. 

The record indicates that the Veteran was afforded VA examinations in August 2016, where the examiner ultimately determined that the Veteran's degenerative arthritis of the cervical spine is less likely than not related to service as there is no medical record evidence of chronic neck pain while on active duty.  The examiner also determined that examination of both knees was within normal limits and that the Veteran had no issues in that regard.  

Unfortunately, the VA examiner overlooked pertinent service records which document the Veteran's episode of neck soreness treated with sodium salicylate in April 1953, as well as the post-service records documenting the Veteran's history of right knee pain complaints and right knee arthritis.  More importantly the opinions did not reference or even acknowledge the documented in-service MVA in June 1953 or address the Veteran's assertions of continuous pain since then.  As these were the main justifications for remanding the appeal in June 2014, the Board cannot now rely on a negative VA examination that is not based upon consideration of all of the relevant evidence.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the VA examiner's failure to fully consider the evidence of record, the Board finds that another VA examination, is necessary.  Also while on remand, the AOJ should contact the Veteran and ask him to identify the joint or joints (part of the body) affected by arthritis for which he is claiming service connection.  

The Board regrets the additional delay, but wishes to assure the Veteran that it would not be remanding the issue again unless it was essential for a full and fair adjudication.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (where the record before the Board is inadequate, a Remand is mandatory rather than permissive).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for arthritis that are not already in the claims file.

2.  Contact the Veteran and ask him to identify the joints or body parts which he believes are affected by arthritis, and for which he is claiming service connection.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination.  The file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  All indicated tests and studies should be performed (e.g., X-rays), and the examiner should review the results of any testing prior to completing the report.  The examiner should note whether any degenerative changes shown on X-ray support a diagnosis of arthritis.  The examiner should also specifically identify the joints which are affected by arthritis.

The examiner should then offer an opinion as to whether it is at least as likely as not, (a 50 percent probability, or greater) that any diagnosed arthritis had its onset during the Veteran's military service.  In providing this opinion, the examiner should carefully consider the objective medical findings in the service treatment records and should discuss the likelihood of the Veteran's documented in-service MVA in 1953 as the possible onset of, or precursor to, any currently diagnosed arthritis.  He/She must also address the Veteran's reports that his arthritis symptoms began during service and have existed since that time. 

If it is the examiner's opinion that any diagnosed arthritis shown on examination is the result of any other processes not related to the in-service MVA, a rationale must be provided to explain fully why the current symptoms are not consistent with documented MVA or why the accident is not at least a "contributing factor" to any current arthritis.  He/She should then comment on the likelihood that the Veteran's arthritis is due to post-service intercurrent causes wholly unrelated to his military service, such as post-service employment or age-related issues.  The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated. 

3.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

